Exhibit 10.1

 

WAIVER AGREEMENT AND AMENDMENT NO. 1

 

This Waiver Agreement and Amendment No. 1 dated as of November 7, 2008 (this
“Waiver”) is executed in connection with the Second Amended and Restated Credit
Agreement dated as of September 30, 2008 (the “Credit Agreement”) among MxEnergy
Inc., a Delaware corporation (“MxEnergy”), and MxEnergy Electric Inc., a
Delaware corporation (“MxEnergy Electric”; MxEnergy and MxEnergy Electric each a
“Borrower” and collectively, the “Borrowers”), MxEnergy Holdings Inc. and
certain Subsidiaries thereof, the lenders party thereto and Société Générale, as
the Administrative Agent.  Unless otherwise defined in this Waiver, each
capitalized term used in this Waiver has the meaning given to such term in the
Credit Agreement.

 

INTRODUCTION

 

The Borrowers have requested that the Majority Lenders waive certain provisions
of the Credit Agreement to permit the issuance of Letters of Credit to the
beneficiaries listed on the attached Exhibit A in an aggregate amount not to
exceed $25,360,000, including a Letter of Credit in favor of Atlanta Gas Light
Company in the face amount of $20,570,400.

 

THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the parties hereby agree as follows:

 

Section 1.               Amendment.  The definition of “Applicable Margin” in
the Credit Agreement is amended to increase the Applicable Margin for Swing Line
Advances, Revolving Advances, and Letter of Credit Fees by 1.000% for the period
from the date of this Waiver until the Credit Agreement is amended as
contemplated in Section 2(b) below.

 

Section 2.               Waiver and Certain Agreements.

 

(a)           The Majority Lenders hereby (i) waive any provision of
Section 2.14(a)(i) or Section 3.02(b) or (c) of the Credit Agreement solely to
permit the issuance of Letters of Credit to the beneficiaries listed on the
attached Exhibit A in an aggregate face amount not to exceed $25,360,000,
including a Letter of Credit in favor of Atlanta Gas Light Company in the face
amount of $20,570,400 and (ii) agree that any such Letters of Credit shall not
be treated as Letter of Credit Exposure for purposes of Section 2.01(a) or
2.07(c)(i) or included in the calculation of Borrowing Base Availability.

 

(b)           The Majority Lenders and the Borrowers agree that an Event of
Default shall occur if (i) the Borrowers or the Administrative Agent have not
received at least $10,000,000 in gross cash proceeds from the Bridge Financing
(as defined below) on terms acceptable to the Administrative Agent and the
Majority Lenders and (ii) the Credit Agreement has not been amended to permit
the Bridge Financing in a manner satisfactory to the Administrative Agent and
the Majority Lenders, in each case on or before November 17, 2008.

 

(c)           The Majority Lenders, the Borrowers, and the Swing Line Lender
agree that (i) Swing Line Advances are no longer available and (ii) no Revolving
Advances will be

 

--------------------------------------------------------------------------------


 

available for the period from the date of this Waiver until the Credit Agreement
is amended as contemplated in Section 2(b) above.

 

(d)           The Borrowers agree that they shall not request for the benefit of
or provide to the Secured Counterparty (i) any additional Letters of Credit or
increases to existing Letters of Credit or (ii) any cash collateral.

 

(e)           The Majority Lenders hereby authorize the Administrative Agent, on
behalf of and for the benefit of the Secured Parties, to execute an amendment to
the Intercreditor Agreement that amends the definition of “Secured Counterparty
Primary Collateral” in the Intercreditor Agreement as described in
Section 4(e) below.

 

(f)            The express amendment, waiver and agreements set forth in this
Waiver are limited to the extent described herein.  This Waiver shall not
constitute a waiver or modification of any of the Lenders’ or the Administrative
Agents’ rights and remedies contained in the Loan Documents, except as
specifically set forth above, and the Lenders and the Administrative Agent
hereby reserve all of their rights and remedies pursuant to the Loan Documents
and applicable law.

 

(g)           Except as expressly set forth herein, the Credit Agreement, each
other Loan Document and each document executed in connection therewith shall
continue to be, and shall remain, in full force and effect in accordance with
the provisions thereof.  Except as expressly set forth herein, this Waiver shall
not be deemed to be an amendment or waiver of, or consent to any departure from,
any other term or condition of the Credit Agreement, any other Loan Document or
any document executed in connection therewith or to prejudice any other right or
rights which the Administrative Agent or any Lender may now have or may have in
the future under or in connection with the Credit Agreement, any other Loan
Document or any document executed in connection therewith.  Except as explicitly
set forth herein, this Waiver does not create a course of conduct or an
agreement to fund Revolving Advances, issue or modify Letters of Credit or waive
any Default or Event of Default.

 

(h)           The Lenders reserve the right to exercise any rights and remedies
available to them in connection with any other present or future defaults with
respect to the Credit Agreement or any other provision of any Loan Document.

 

(i)            Each reference in the Credit Agreement to “this Agreement” and
each reference in each of the Loan Documents to the “Credit Agreement” shall be
deemed to refer to such agreement as modified by this Waiver.  This Waiver
constitutes a Loan Document and any breach of the Borrowers’ agreements under
this Waiver shall constitute an Event of Default.

 

Section 3.               Representations and Warranties.  Each Loan Party
jointly and severally represents and warrants to the Lenders that (a) no Default
or Event of Default has occurred and is continuing (except to the extent waived
hereby) and (b) each of the representations and warranties of such Loan Party in
the Credit Agreement and the other Loan Documents are true and correct on the
date hereof in all material respects (except to the extent stated as of a prior
date only).

 

2

--------------------------------------------------------------------------------


 

Section 4.               Effectiveness.  This Waiver shall become effective
when:

 

(a)           the Administrative Agent shall have received duly executed
counterpart signature pages to this Waiver from the Loan Parties and the
Majority Lenders;

 

(b)           the Borrowers shall have paid to each Lender executing this Waiver
on or before November 7, 2008 a fee equal to 0.75% of such Lender’s Revolving
Commitment;

 

(c)           the Administrative Agent shall have received written agreements
satisfactory to the Administrative Agent from one or more of the holders of the
Equity Interests in the Parent to provide a combination of at least $10,000,000
in the aggregate in unsecured loans and/or a non-voting, funded first, paid last
tranche of the Revolving Commitments (the “Bridge Financing”) to the Borrowers,
which shall be funded or consummated no later than November 17, 2008;

 

(d)           the Administrative Agent shall have received written evidence that
the Secured Counterparty has (i) deferred all payments that would otherwise be
due to it beginning November 5, 2008 through and including November 18, 2008 to
no earlier than the earlier of (A) November 19, 2008 and (B) the date on which
the amendment to the Credit Agreement described in Section 2(b) above has become
effective, (ii) agreed to waive any existing breaches, events of default or
termination events under the Secured Counterparty Contracts and any related
agreement it has with any Loan Party, and (iii) agreed to not amend, supplement
or otherwise modify any Secured Counterparty Contract or related agreement to
incorporate covenants, events of default, termination events or other terms more
conservative or restrictive than those contained in the Loan Documents;

 

(e)           the Administrative Agent shall have received written consent from
the Secured Counterparty and Sowood to an amendment to the Intercreditor
Agreement to change all contracts for the sale of electricity, natural gas or
related products on a variable rate basis between a Loan Party and any of its
customers from Secured Counterparty Primary Collateral to Credit Agreement
Primary Collateral (it being understood that such contracts shall not be
included in the Borrowing Base in any way); and

 

(f)            the Borrower shall have paid all invoiced, but unpaid expenses
due under Section 10.04 of the Credit Agreement.

 

Section 5.               Release; Acknowledgement of Debt.

 

(a)           As a material part of the consideration for the Administrative
Agent and the Lenders entering into this Waiver, each Borrower and each
Guarantor, on behalf of itself and its officers, directors, equity holders,
Affiliates, successors and assigns, hereby releases and forever discharges the
Administrative Agent, the Issuing Bank and each Lender and their respective
predecessors, officers, managers, directors, shareholders, employees, agents,
attorneys, representatives, subsidiaries, and Affiliates (each a “Lender Party”)
from any and all claims, expenses, costs, causes of actions or other losses or
liabilities of any nature whatsoever existing on the date hereof, including,
without limitation, all claims, expenses, costs, causes of actions or other
losses or liabilities for or in respect of contribution and indemnity, whether
arising at law or in equity, whether liability be direct or indirect, liquidated
or unliquidated,

 

3

--------------------------------------------------------------------------------


 

whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which the Borrower may have or claim to have against any
Lender Party under, arising out of, in connection with, or in any way related
to, this Waiver or any other Loan Documents.  For the avoidance of doubt, the
provisions of this clause shall survive any termination of this Waiver.

 

(b)           As of November 6, 2008: (i) the aggregate outstanding principal
amount of (A) Revolving Advances is $0 and (B) Swing Line Advances is $0; and
(ii) the aggregate undrawn face amount of the Letters of Credit is
$118,917,861.75.  Interest and fees have accrued on the Revolving Advances and
Letters of Credit as provided in the Credit Agreement.

 

Section 6.               Choice of Law. This Waiver shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without reference to the principles thereof regarding conflicts of laws.

 

Section 7.               Counterparts.  This Waiver may be signed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Transmission by facsimile or email of an electronic copy of an
executed counterpart of this Waiver shall be deemed to constitute due and
sufficient delivery of such counterpart.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their duly authorized officers as of the first day and year written
above.

 

 

BORROWERS:

 

 

 

MXENERGY INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

MXENERGY ELECTRIC INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS

 

CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS

 

CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

TOTAL GAS & ELECTRIC INC.

 

TOTAL GAS & ELECTRICITY (PA) INC.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

/s/ Barbara Paulsen

 

Name: Barbara Paulsen

 

Title: Managing Director

 

 

 

 

 

/s/   Chung-Taek Oh

 

Name: Chung-Taek Oh

 

Title: Vice President

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A.

 

 

 

 

 

/s/ John Puckhaber

 

Name: John Puckhaber

 

Title: Senior Vice President

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

CoBANK, ACB

 

 

 

/s/       Dale Keyes

 

Name: Dale Keyes

 

Title: Vice President

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK

 

 

 

 

 

/s/   Daniel Twenge

 

Name: Daniel Twenge

 

Title: Authorized Signatory

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

/s/ Ronald J. Parisi

 

Name: Ronald J. Parisi

 

Title: Senior Vice President

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

/s/     Vaughn Buck

 

Name: Vaughn Buck

 

Title: Executive Vice President

 

 

 

 

 

/s/ Robert Moyle

 

Name: Robert Moyle

 

Title: Senior Vice President

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

 

RZB FINANCIAL LLC

 

 

 

 

 

/s/ Astrid Wilke

 

Name: Astrid Wilke

 

Title: Vice President

 

 

 

 

 

/s/   Pearl Geffers

 

Name: Pearl Geffers

 

Title: First Vice President

 

[Signature page to Waiver]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Sonat Pipeline

 

Virginia Power Energy Marketing, Inc.

 

TCO Pipeline

 

Miscellaneous Gas Suppliers

 

Atlanta Gas Light Company

 

--------------------------------------------------------------------------------